John Mauzy Pittman, Judge, dissenting. The prevailing opinion affirms an order of the Arkansas Workers’ Compensation Commission awarding appellee benefits for temporary total disability. I dissent for the following reasons. Appellee was referred to Dr. John L. Wilson, an orthopedic surgeon. Appellee saw Dr. Wilson on October 13. Dr. Wilson treated appellee with medication and prescribed an exercise program. On October 20, 1992, Dr. Wilson advised appellee to return to normal work activities. Although noting tenderness and mild restriction of motion in appellee’s lumbar spine, Dr. Wilson reported that appellee’s MRI scan, X-rays, and straight leg raising test were negative. On October 21, 1992, appellee went to Dr. Edward G. Hayes, a chiropractor, and Dr. Hayes’ report on December 21, 1992, stated: ... I feel that because of the lumbar condition and his age, that conservative treatment such as mine will keep [appellee] relatively pain free, but will not allow him to return to the type of work he was doing before the injury. If further treatment, such as surgery, is indicated, then his ability to return to that type work will have to be determined afterwards. Dr. Hayes advised appellee to return to Dr. Wilson for treatment that might allow appellee to return to work. It is undisputed that appellee did not return to Dr. Wilson. Instead, appellee continued to receive treatment from Dr. Hayes. Appellee testified that his condition had not improved since the accident but that chiropractic treatment gave temporary relief for “maybe about a day.” Temporary disability is that period within the healing period in which an employee suffers a total or partial incapacity to earn wages. Arkansas State Highway and Transportation Dep’t v. Breshears, 272 Ark. 244, 618 S.W.2d 392 (1981). The healing period is defined as that period for healing of the injury which continues until the employee is as far restored as the permanent character of the injury will permit. Arkansas Highway and Transportation Dep’t v. McWilliams, 41 Ark. App. 1, 846 S.W.2d 670 (1993). If the underlying condition causing the disability has become more stable and if nothing further in the way of treatment will improve that condition, the healing period has ended. Id.; Mad Butcher, Inc. v. Parker, 4 Ark. App. 124, 628 S.W.2d 582 (1982). Conversely, the healing period has not ended so long as treatment is administered for the healing and alleviation of the condition. Arkansas Highway and Transportation Dep’t v. McWilliams, supra; J. A. Riggs Tractor Co. v. Etzkorn, 30 Ark. App. 200, 785 S.W.2d 51 (1990). When there is treatment available to a claimant that could improve his condition, a claimant may not extend his healing period by simply refusing to consider such treatment. Thurman v. Clarke Industries, 45 Ark. App. 87, 872 S.W.2d 418 (1994). Here, appellee refused the only treatment Dr. Hayes stated might improve appellee’s condition to enable him to return to work. Appellee had the burden to prove that he remained within his healing period. Nix v. Wilson World Hotel, 46 Ark. App. 303, 879 S.W.2d 457 (1994). To remain within his healing period, appellee must demonstrate that he is receiving treatment for the “healing and alleviation” of his condition. J.A. Riggs Tractor Company, supra. Although appellee testified that Dr. Hayes’ chiropractic treatment helped him, he indicated that it was temporary relief and after nine or ten months of such treatment, his condition had not improved. For the foregoing reasons, I would reverse the Commission’s decision and hold that appellee did not remain within his healing period and thus is not entitled to additional temporary total disability benefits subsequent to October 18, 1992. Bullion, Special Judge, joins.